DETAILED ACTION
Status of Claims
Claims 1-8 are pending and rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2019 has been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the system, as claimed in claim 5, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of filtering merchants. Specifically, representative claim 1 recites the abstract idea of: 
storing a plurality of merchant profiles, wherein at least one merchant profile includes data related to a merchant including at least a merchant identifier, a merchant geographic location, and one or more merchant trade distances, each merchant trade distance corresponding to a distance from the merchant geographic location encompassing geographic locations of a plurality of consumers involved in payment transactions with the related merchant; 
receiving, search results, wherein the search results includes at least a consumer primary geographic location and a listing of specific merchant identifiers; 
identifying a subset of merchant profiles, wherein each merchant profile in the subset includes a merchant identifier corresponding to a specific merchant identifier included in the listing of specific merchant identifiers; 
filtering the listing of specific merchant identifiers based on the consumer primary geographic location included in the received search results and the merchant geographic location and the one or more merchant trade distances included in each merchant profile of the identified subset of merchant profiles; and  Attorney Docket No. 
transmitting at least the filtered listing of specific merchant identifiers.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of filtering merchants, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because identifying and filtering merchants based on trade 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a merchant database, a receiving device, a processing device, and a transmitting device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of filtering merchants occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of filtering merchants and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-4 do not aid in the eligibility of independent claim 1. For example, claims 2-4 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-4 are also ineligible. 


	


	
	
	

	




	


	
	


	
	

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0236678 A1 (hereinafter Akerman) in view of US 2016/0034931 A1 (hereinafter D’Agostino).

Regarding claim 1, Akerman discloses a method for filtering search results based on merchant trade areas, comprising: 
storing, in a merchant database, a plurality of merchant profiles, wherein at least one merchant profile includes data related to a merchant including at least a merchant identifier, a merchant geographic location, and one or more trade distances (Akerman, see at least: [0037] discloses a data warehouse (149) to store the transaction data (109) and [0040] discloses transaction data includes merchant data which includes location of merchants. [0037] discloses a data warehouse (149) to store the transaction profiles (127) and [0032] discloses “a set of profiles are generated from the transaction data for a plurality of geographical regions.”); 
receiving, by a receiving device, search results, wherein the search results includes at least a consumer primary geographic location and a listing of specific merchant identifiers (Akerman, see at least: [0172] discloses “receive (521) a search term (515) from a user (101),” and “determine (523) a residence region (515) of the user [i.e., consumer primary geographic ; 
identifying, in the merchant database, a subset of merchant profiles, wherein each merchant profile in the subset includes a merchant identifier corresponding to a specific merchant identifier included in the listing of specific merchant identifiers (Akerman, see at least: [0172] discloses “prioritize (531) the candidates…to generate a search result (517) responsive to the search term.” [0176] discloses “ranking of search results.” See also, Fig. 15 & 16. See also, Fig. 4 of devices of the system); 
filtering, by a processing device, the listing of specific merchant identifiers based on the consumer primary geographic location included in the received search results and the merchant geographic location and the one or more merchant trade distances included in each merchant profile of the identified subset of merchant profiles (Akerman, see at least: [0168] discloses “the search result (517) can be optimized to show restaurants that are in the preferred trade of typical consumers in the residence region (515).” [0169] discloses “the average travel distance can be used to filter and/or customize search results,” wherein the “average travel distance [is] between the residence locations of the users within the residence region (515)…and merchant locations.” [0172] discloses “prioritize (531) the candidates…to generate a search result (517) responsive to the search term.” [0176] discloses “ranking of search results.” See also, Fig. 4 of devices of the system); and  Attorney Docket No. 
transmitting, by a transmitting device, at least the filtered listing of specific merchant identifiers (Akerman, see at least: [0172] discloses “prioritize (531) the candidates…to generate a search result (517) responsive to the search term.” [0176] discloses “ranking of search results.” See also, Fig. 15 & 16. See also, Fig. 4 of devices of the system).  
each merchant trade distance corresponding to a distance from the merchant geographic location encompassing geographic locations of a plurality of consumers involved in payment transactions with the related merchant.
However, D’Agostino teaches each merchant trade distance corresponding to a distance from the merchant geographic location encompassing geographic locations of a plurality of consumers involved in payment transactions with the related merchant (D’Agostino, see at least: [0039] discloses “the server 120 receives data on economic activity (e.g., sales, numbers of transactions, or customer traffic) from locations within a plurality of business networks, and the server 120 associates this data with the geography of those locations (e.g., by using precise geocoding),” and “the server 120 can provide an index of economic activity for any location [i.e., merchant] within a business network by defining a trade area [i.e., trade distance] around that location,” which is then stored in database 110. See also, [0043]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using merchant trade areas wherein each merchant trade distance corresponds to a distance from the merchant geographic location encompassing geographic locations of a plurality of consumers involved in payment transactions with the related merchant as taught by D’Agostino in the search system of Akerman since Akerman already discloses using trade distances when formulating search results. Using trade distances specific to a merchant would have been obvious to have include in the system of Akerman because it would have provided the most updated location specific data on the trade area (D’Agostino: [0012]).


Regarding claim 2, Akerman in view of D’Agostino teaches the limitations of claim 1, as noted above. Akerman further discloses wherein filtering the listing of specific merchant identifiers includes at least one of: reordering the listing of specific merchant identifiers and removing one or more specific merchant identifiers from the listing of specific merchant identifiers (Akerman, see at least: [0169] discloses “the average travel distance can be used to filter and/or customize search results.” [0172] discloses “prioritize (531) the candidates…to generate a search result (517) responsive to the search term.” [0176] discloses “ranking of search results.”).  

Regarding claim 4, Akerman in view of D’Agostino teaches the limitations of claim 1, as noted above. Although disclosing using a consumers zip code, Akerman does not explicitly disclose wherein each of the one or more merchant trade distances is represented as one or more zip codes or postal codes.
However, D’Agostino further teaches wherein each of the one or more merchant trade distances is represented as one or more zip codes or postal codes (D’Agostino, see at least: [0061] teaches “the database stores information about the geographic location of each of the plurality of locations,” which includes “zip code where the business is based.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein each of the one or more merchant trade distances is represented as one or more zip codes or postal codes as taught by D’Agostino in the search system of Akerman since Akerman already discloses using zip codes when determining trade distances. Merchant location being represented as zip or postal codes would have been obvious to have include in the system of Akerman because it would have provided the most updated 

Regarding claims 5, 6, and 8, claims 5, 6, and 8 are directed to a system. Claims 5, 6, and 8 recite limitations that are parallel in nature to those addressed above for claims 1, 2, and 4 which are directed towards a method. Claims 5, 6, and 8 are therefore rejected for the same reasons as set forth above for claims 1, 2, 4, respectively.  


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0236678 A1 (hereinafter Akerman) in view of US 2016/0034931 A1 (hereinafter D’Agostino) and PTO Form 892, Reference U (hereinafter TRADE AREA ANALYSIS).

Regarding claim 3, Akerman in view of D’Agostino teaches the limitations of claim 1, as noted above. Although teaching determining trade distance, Akerman in view of D'Agostino does not explicitly teach wherein the one or more trade distances includes a first trade distance corresponding to a distance including seventy-five percent of a travel area of the related merchant, a second trade distance corresponding to a distance including fifty percent of a trade area of the related merchant, or a third trade distance corresponding to a distance including twenty-five percent of a trade area of the related merchant.

Additionally, TRADE AREA ANALYSIS teaches the known-concept of determining trade distances that encompass 75%, 50%, and 25% of consumer travel distances. Specifically, TRADE AREA ANALYSIS teaches wherein the one or more trade distances includes a first trade distance corresponding to a distance including seventy-five percent of a travel area of the related merchant, a second trade distance corresponding to a distance including fifty percent of a trade area of the related merchant, or a third trade distance corresponding to a distance including twenty-five percent of a trade area of the related merchant (TRADE AREA ANALYSIS, see at least: pg. 10 discloses determining “customer penetration polygons” which are then to be used as the trade area boundaries. The polygons display customer origins (e.g. travel distances) at 25, 50, and 75 percent).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the one or more trade distances includes a first trade distance corresponding to a distance including seventy-five percent of a travel area of the related merchant, a second trade distance corresponding to a distance including fifty percent of a trade area of the related merchant, or a third trade distance corresponding to a distance including twenty-five percent of a trade area of the related merchant as taught in TRADE AREA ANALYSIS in the method of determining trade distances as disclosed in the combination of Akerman and D’Agostino because it would have allowed a merchant to view customer origins by percentage. Additionally, it would have been obvious to have combined the features of TRADE AREA ANALYSIS and the combination of Akerman and D'Agostino as they both share 

Regarding claim 7, claim 7 is directed a system. Claim 7 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 7 is therefore rejected for the same reasons as set forth above for claim 3.  







	
	
	
	
	
	





	
	
	
	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anglum (US 2003/0065595 A1) – Anglum discloses a system of using historical sales at a point of sale to determine a trade area. Then, the system uses the data to identify a customer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLISON G WOOD/Primary Examiner, Art Unit 3625